DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 9/7/2022.  As directed by the amendment, claims 21-24 have been added. As such, claims 1-24 are pending in the instant application.
	
Election/Restrictions
Applicant's election with traverse of Group II, Species A, in the reply filed on 9/7/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden, but Applicant has provided no rationale or evidence to support this position. The assertion is not found persuasive because Groups I-III and Species A-B recite different limitations, and Group III is in a different statutory category, which would require additional searching, e.g. using different search strategies, and different considerations when applying art and analysis under 101 and 112. Therefore, an undue search and examination burden exists.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5, 16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 49 (in Fig. 2, below orifice metering device 48).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 9 objected to because of the following informalities:  
Claim 6, line 14 should end with a comma, i.e. after ‘breath sensor’
Claim 9, line 2 should read “the orifice metering device”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-11, 13, 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Moreover, it is indefinite as to whether any additional/further limiting structure(s) is/are required in order for the system of claim 6 to be used according to the method step of claim 7, since claim 6 already recites an oxygen delivery device, which, by definition, is configured to deliver an oxygen supply, and a single delivery device is fully capable of delivering an oxygen supply to an individual user because it is fully capable of delivering an oxygen supply to any number of individual users (at least at different times, if multiple or a communal access point(s) are not provided).
Regarding claim 9, it is unclear what “delay” is provided by the “time delay circuit,” since the circuit is only described as being configured to “determine a duration of a pulsed oxygen flow,” and the claim does not indicate what is to be done with this information. It is also indefinite as to where the pulsed flow is in relation to the system/what is generating the pulsed flow. Furthermore, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 10299, 1033 (Fed. Cir. 1999). The term “circuit” in claim 9, as best understood in view of instant Fig. 2, is used by the claim to encompass “a controlled orifice,” while the accepted meaning is “a closed path through which electric current flows.” The term is indefinite because the specification does not clearly redefine the term. It is also unclear how the “circuit” 43 in Fig. 2 would function as disclosed/claimed, given its sidestream positioning and seemingly mechanical nature. For purposes of examination “time delay” will be considered simply as a designator term/name for the “circuit,” such that any prior art circuit/means that is configured as claimed will be considered to constitute a time delay circuit, and any pulsed oxygen flow at any point and for any reason in a system will be considered to read on the instant pulsed flow.
Regarding claims 10-11, it is indefinite in the claims as to what additional/further limiting structure(s) is/are required in order for the system of claim 6 to be configured as claimed, since claim 6 already recites an oxygen delivery device and a single delivery device is fully capable of being used by any number of individual users (at least at different times, if multiple or a communal access point(s) are not provided).
Regarding claim 13, it is indefinite in the claim as to what additional/further limiting structure(s) is/are required, since, by definition, a mechanical oxygen supply initiation is understood to be one that is configured to be activated mechanically.
Regarding claim 14, it is indefinite in the claim as to whether the aircraft cabin is being positively recited, in order to provide the claimed function/configuration, or not. If it is not being positively recited, it is unclear what additional/further limiting structure(s) is/are required by claim 14, since the system of claim 6 already requires the orifice metering device to be configured to determine ambient pressure and thus is already fully capable of determining ambient pressure of an aircraft cabin if/when placed in an aircraft cabin.
Regarding claim 22, it is unclear what additional/further limiting structure(s) is/are required by claim 22, since the device of claim 6 already recites an oxygen delivery device, which, by definition, is configured to deliver an oxygen supply, and the same physical structure that delivers/conveys a gas supply (some sort of conduit) is fully capable of delivering/conveying said supply in a predetermined amount (throughflow is throughflow, whether pulsed or continuous). Looking to the instant specification, it is understood that the predetermined amount of oxygen is controlled/released by an element upstream of the mask based in part on a signal(s) from the breath sensor; it is not the mask itself that is determining or generating the predetermined amount. As best understood, for purposes of examination, claim 22 will be considered to read “wherein the system is configured…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-15, 17, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 2019/0185166 A1; hereinafter “Neumann”) in view of Heidbrink (US 2,324,389; hereinafter “Heidbrink”).
Regarding claim 6, Neumann discloses a system (Fig. 1) comprising: 
an oxygen source (oxygen tank 12); 
an oxygen control unit (the middle portion of Fig. 1), said oxygen control unit comprising: 
an orifice metering device (second valve 24) (para [0044]), said orifice metering device configured to determine an ambient pressure and further configured to regulate oxygen flow in response to the ambient pressure (para [0044]); 
a breath sensor (third valve 16), said breath sensor in communication with the orifice metering device (Fig. 1), said breath sensor configured to regulate oxygen flow in response to inhalation of a user (para 0045]); 
an oxygen dosing chamber in communication with the breath sensor, said oxygen dosing chamber further in communication with the oxygen source (the volume of line 18 OR the chamber of a mask 14, either of which comprehend the claimed chamber because both volumes contain/convey doses of oxygen); 
an oxygen delivery device (mask 14) in communication with the orifice metering device, said oxygen delivery device further in communication with the breath sensor (Fig. 1). 
While Fig. 1 of Neumann would have reasonably suggested to an artisan before the effective filing date of the claimed invention a regulator, said regulator in communication with the oxygen source, said regulator configured to regulate flow of oxygen from the oxygen source; said oxygen control unit in communication with the regulator, see the unlabeled entity between source 12 and first valve 20, as a well-known/standard component for stepping down the pressure from a compressed oxygen source, Neumann does not explicitly name this element a regulator, and Neumann is silent regarding wherein the oxygen source is in communication with a mechanical oxygen supply initiator. However, Heidbrink demonstrates that both a regulator as claimed (regulating valve 45) (Fig. 1; page 2, left column, lines 24-54) as well a mechanical oxygen supply initiator (valve handle 38) in communication with the oxygen source (oxygen tank 28) were well known in the oxygen delivery art before the effective filing date of the claimed invention, such that it would have been quite obvious to an artisan before the effective filing date of the claimed invention for the entity between the tank and first valve of Neumann to be a regulator, said regulator in communication with the oxygen source, said regulator configured to regulate flow of oxygen from the oxygen source, said oxygen control unit in communication with the regulator, and for the oxygen source to be in communication with a mechanical oxygen supply initiator as suggested by Neumann and taught by Heidbrink, in order to provide the expected results of a standard means for stepping down the higher pressure from the tank of Neumann to a lower operating pressure so as to not overly strain the downstream valves thereof, as well as a standard means for initiating flow from said tank in a controlled/intentional manner.
Regarding claim 7, Neumann in view of Heidbrink teaches the system of Claim 6, wherein Neumann further discloses wherein an oxygen supply is delivered to an individual user via the oxygen delivery device (para [0045]).  
Regarding claim 8, Neumann in view of Heidbrink teaches the system of Claim 6, but Neumann is silent regarding an oxygen discharge indicator, said oxygen discharge indicator in communication with the oxygen delivery device. However, Heidbrink demonstrates that it was well known in the oxygen delivery art before the effective filing date of the claimed invention to provide an oxygen discharge indicator (flow gauge comprising gauge plate 111) (page 2, right col. Lines 26-69), said oxygen discharge indicator in communication with the oxygen delivery device (mask structure 124) (Fig. 1). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the system of Neumann in view of Heidbrink to further include an oxygen discharge indicator, said oxygen discharge indicator in communication with the oxygen delivery device as further taught by Heidbrink, in order to provide the expected result allowing the user to be informed that oxygen is being delivered to their mask for reassurance.
Regarding claim 9, Neumann in view of Heidbrink teaches the system of Claim 6, wherein Neumann further discloses/teaches further comprising: as best understood, a time delay circuit (within control unit 22 and/or first valve 20) in communication with orifice metering device and further in communication with the breath sensor (Fig. 1), said time delay circuit configured to determine a duration of a pulsed oxygen flow (control unit 22 calculates a required oxygen quantity for the pulsed bursts of oxygen…duration of the pulsed bursts of oxygen can be varied by means of the duration of the opened first valve 20, para [0041]).  
Regarding claim 10, Neumann in view of Heidbrink teaches the system of Claim 6, wherein the system is configured for use by an individual user (Fig. 1, where each mask 14 is configured to allow an individual user to place the mask on their face; see also Fig. 2, which only has one mask).  
Regarding claim 11, Neumann in view of Heidbrink teaches the system of Claim 6, wherein the system is configured for use by a plurality of users (Fig. 1, where each mask 14 is configured to allow an individual user to place the mask on their face and there are a plurality of masks; see also Fig. 2, which has a mask that could be used by a plurality of users by placing the mask on their face at different times).  
Regarding claim 12, Neumann in view of Heidbrink teaches the system of Claim 6, wherein Neumann further discloses wherein the oxygen delivery device comprises a mask (mask 14).  
Regarding claim 13, Neumann in view of Heidbrink teaches the system of Claim 6, wherein Neumann as modified by Heidbrink to have a mechanical oxygen supply initiator, e.g. a handle controlling an on-off valve of the tank, further discloses wherein the mechanical oxygen supply initiator is configured to be activated mechanically, i.e. by turning the handle.  
Regarding claim 14, Neumann in view of Heidbrink teaches the system of Claim 6, wherein Neumann further discloses wherein the orifice metering device is configured to determine ambient pressure in an aircraft cabin (Fig. 4; paras [0041], [0043-44], [0052]).  
Regarding claims 15, 17 and 24, Neumann in view of Heidbrink teaches an object, wherein the object is an aircraft (aircraft 400) (Neumann Fig. 4) comprising the system of Claim 6 (Neumann para [0052] in view of claim 6 discussion above).
Regarding claim 21, Neumann in view of Heidbrink teaches the system of Claim 6, wherein Neumann further discloses wherein the orifice metering device comprises an aneroid metering device (second valve is preferably an aneroid valve, para [0044]).  
Regarding claim 23, Neumann in view of Heidbrink teaches an aircraft personal service unit (portable unit, Heidbrink Fig. 1, which is for an aircraft passenger, is personal because it is intended for one user and provides oxygen delivery as service, and thus comprehends an aircraft personal service unit) comprising the system of Claim 6 (Heidbrink Fig. 1 in view of claim 6 discussion above) because it would have been obvious to an artisan before the effective filing date of the claimed invention for the system of Neumann in view of Heidbrink to be provided in a unit such as that of Heidbrink, in order to provide the predictable result of a personal, self-contained oxygen delivery system.  

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann in view of Heidbrink as applied to claim 6 above, and further in view of Tatarek (US 2018/0133523 A1; hereinafter “Tararek”).
Regarding claim 22, Neumann in view of Heidbrink teaches the system of Claim 6, but Neumann is silent regarding wherein the oxygen delivery device (or, as best understood, system as a whole) is configured to deliver on demand a predetermined amount of oxygen from the oxygen source to a user in response to an oxygen demand of a user. However, Tararek demonstrates that it was well known in the oxygen delivery art before the effective filing date of the claimed invention for an oxygen delivery device (mask 9) (Fig. 1) (or rather, the system as a whole) to be configured to deliver on demand a predetermined amount of oxygen from the oxygen source to a user in response to an oxygen demand of a user (unit delivers a pre-determined pulse of oxygen to a user immediately in response to a drop in pressure at the onset of the user’s inhalation, para [0055]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the mask/system of Neumann in view of Heidbrink to include wherein the oxygen delivery device (or, rather, system as a whole) is configured to deliver on demand a predetermined amount of oxygen from the oxygen source to a user in response to an oxygen demand of a user as taught by Tararek, in order to provide the predictable result of conserving oxygen by only delivering the amount of oxygen that is necessary and will be used effectively (Tararek para [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching (pulsed) oxygen delivery based on demand and adjusted for altitude: Tatarek (US 2018/0133523 A1, which references Tatarek EP 1863555 B1 in para [0055] as a suitable pulse delivery unit); Irr (US 2015/0040906 A1); Bailey et al. (US 2013/0081627 A1); Degenhardt (US 2020/0215358 A1); Basham et al. (US 3,675,649); Frampton (US 2007/0017573 A1); Aubonnet et al. (US 2009/0260631 A1); Beale (US 4,648,397); Cummins (US 2,963,034); Foote et al. (US 5,460,175); Hamilton et al. (US 3,752,175); Marz et al. (US 2017/0100611 A1); Meckes et al. (DE 102006025263 B3). Additional references regarding mechanical oxygen supply initiators: Fitt et al. (US 3,179,119); Hay et al. (US 3,073,301); HK (US 2010/0258127 A1); Horner et al. (US 3,091,365); Maddock (US 3,016,061); Schrader et al. (US 2014/0137869 A1); Siska, Jr. (US 2009/0188504 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785